Citation Nr: 0326925	
Decision Date: 10/08/03    Archive Date: 10/20/03

DOCKET NO.  97-20 315A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a higher evaluation for lumbar paravertebral 
myositis with L5-S1 herniated disc, rated as 20 percent 
disabling from April 7, 1995, to April 26, 2003, and rated 
thereafter as 10 percent disabling, with a separate 10 
percent rating for mild right L5 radiculopathy, and another 
separate 10 percent rating for mild left L5 radiculopathy.



ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active service from July 1994 to April 1995.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 1996 by the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO).  In the decision, the RO granted 
service connection for lumbar paravertebral myositis, and 
assigned a 10 percent initial rating.  Subsequently, in a 
decision of January 1997, the RO raised the rating to 20 
percent.  

The Board remanded the case for additional development in 
June 2000.  The requested development has since been 
completed.  In a decision of May 2003, the RO revised the 
rating to 10 percent disabling for the paravertebral myositis 
effective from April 26, 2003, with a separate 10 percent 
rating for mild right L5 radiculopathy, and another separate 
10 percent rating for mild left L5 radiculopathy.  As a 
result, the combined disability rating rose from 20 percent 
to 30 percent.  The issue is still considered to be on appeal 
as the veteran has not withdrawn it.  A claimant will 
generally be presumed in such cases to be seeking the maximum 
benefit allowed by law and regulation.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).   


FINDINGS OF FACT

1.  All evidence necessary for review of the issue of 
entitlement to a higher rating for lumbar paravertebral 
myositis with L5-S1 herniated disc has been obtained, and the 
VA has satisfied the duty to notify the veteran of the law 
and regulations applicable to that claim and the evidence 
necessary to substantiate the claim.

2.   The lumbar paravertebral myositis with L5-S1 herniated 
disc is not productive of severe manifestations such as 
listing of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion.  

3.  The lumbar paravertebral myositis with L5-S1 herniated 
disc also is not productive of incapacitating episodes or 
more than moderate intervertebral disc syndrome.

4.  Prior to April 26, 2003, the lumbar paravertebral 
myositis with L5-S1 herniated disc did not result in more 
than slight limitation of motion or slight incomplete 
paralysis of both of the sciatic nerves.

5.  Subsequent to April 26, 2003, the lumbar paravertebral 
myositis with L5-S1 herniated disc did not result in more 
than slight limitation of motion or more than slight 
incomplete paralysis of the sciatic nerves.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating higher than 
20 percent for lumbar paravertebral myositis with L5-S1 
herniated disc during the period from April 7, 1995, to April 
26, 2003 are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic 
Codes 5292, 5293, 5295, 8520 (2003).

2.  The criteria for a disability rating higher than 10 
percent disabling for lumbar paravertebral myositis with L5-
S1 herniated disc, with a separate 10 percent rating for mild 
right L5 radiculopathy, and another separate 10 percent 
rating for mild left L5 radiculopathy, for the period 
subsequent to April 26, 2003, are not met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Codes 5292, 5293, 5295, 8520 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matter: Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the claimant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim for a higher 
rating for lumbar paravertebral myositis with L5-S1 herniated 
disc.  The Board concludes the discussions in the rating 
decision, the statement of the case (SOC), the supplemental 
statements of the case (SSOCs) and letters sent to the 
veteran informed him of the information and evidence needed 
to substantiate the claim and complied with the VA's 
notification requirements.  The communications, such as a 
letter from the RO dated in December 2002, provided the 
appellant with an explanation of what evidence was to be 
provided by the appellant and what evidence the VA would 
attempt to obtain on his behalf.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO also supplied the 
veteran with the applicable regulations in the SOC and SSOCs.  
The VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran has declined a hearing.  All available relevant 
evidence identified by the veteran was obtained and 
considered.  The veteran has been afforded disability 
evaluation examinations by the VA to assess the severity of 
his lumbar paravertebral myositis with L5-S1 herniated disc.  
For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).



II. Background Information

The veteran contends that a higher disability rating is 
warranted for his lumbar paravertebral myositis with L5-S1 
herniated disc because the disorder causes him to have pain 
and limits his physical abilities.  He states that he is 
under a doctor's care and must use pills at all times.  

The Board has considered the full history of the veteran's 
low back disorder.  As was noted above, the veteran had 
active duty for training from July 1994 to April 1995.  A 
service medical record dated in February 1995 shows that he 
complained of having low back pain for one month.  The 
diagnosis was rule out facet/LB strain.  Another service 
medical record dated in February 1995 shows that the veteran 
had  mild muscle spasm on examination.  A service medical 
record dated in April 1995 shows that the veteran reported 
that his back improved with rest, but he had increased pain 
as soon as he did exercises.  

In June 1995, shortly after completion of his active duty for 
training, the veteran filed a claim for compensation for a 
back condition.  The report of a spine examination conducted 
by the VA in February 1996 shows that he reported that he 
started to have back pain in service after doing sit ups and 
abdominal exercises.  He had been treated with medications.  
He reported low back pain with occasional radiation to both 
thighs.  He was not impotent and did not have problems with 
bowel or bladder control.  He said that the pain worsened 
upon running a lot or standing for several minutes.  On 
examination, there were no postural abnormalities of the back 
and no fixed deformities.  There was evidence of moderate 
muscle spasm of the lumbar paravertebral muscles.  The range 
of motion of the lumbar spine was forward flexion to 73 
degrees, and backward extension and right and left lateral 
flexion and rotation all to 35 degrees.  There was objective 
evidence of pain on forward flexion.  There was no muscle 
atrophy of the lower extremities.  Patellar and Achilles 
reflexes were 2+ bilaterally and symmetric.  Straight leg 
raising was negative.  There was normal muscle strength of 
both lower extremities and no pathological reflexes.  The 
diagnoses were (1) lumbar paravertebral myositis, and (2) 
spina bifida occult at S1 level by X-rays on 2/2/96.  
Subsequently, in a decision of April 1996, the RO granted 
service connection for lumbar paravertebral myositis, and 
assigned a 10 percent disability rating under Diagnostic Code 
5292 which assigns ratings based on limitation of motion.  

In July 1996, the veteran requested a higher rating.  He 
reported having treatment at a VA medical facility.  A VA 
record dated in June 1996 shows that the veteran complained 
of numbness of the low back and paresthesia of the left leg.  
The diagnostic impression was rule out L4-L5, L5-S1 HNP with 
radiculopathy.  A VA rehabilitation medicine service record 
dated in June 1996 shows that the veteran complained of low 
back pain for a period of one year.  He also reported that he 
recently had been having paresthesia of the left leg.  On 
examination, there was lumbosacral tenderness and spasm.  The 
assessment was L-S sprain.  A record dated in September 1996 
shows that the diagnosis was L-S HNP.  It was noted that an 
MRI had shown diskogenic disease with small central 
herniation without cord compression.  

The veteran was afforded another VA examination in October 
1996.  The report shows that the veteran complained of low 
back pain which worsened when he put weight on the left leg.  
On examination there was evidence of moderate lumbosacral 
paravertebral muscle spasm.  The range of motion was forward 
flexion to 75 degrees, backward extension, and right lateral 
flexion and rotation to the right of 35 degrees.  Left 
lateral flexion was to 20 degrees, and rotation to the left 
was to 30 degrees.  There was exquisite [pain] objectively on 
all movements of the lumbar spine except right lateral 
flexion and right rotation.  There was no muscle atrophy of 
the lower extremities.  Knee and ankle jerks were 2+ and 
symmetric.  Straight leg raising was negative bilaterally.  
There was normal muscle stretch in both legs.  The diagnosis 
was lumbar paravertebral myositis with L5-S1 herniated disc 
by MRI.   In a decision of January 1997, the RO revised the 
grant of service connection to reflect lumbar paravertebral 
myositis with L5-S1 herniated disc, and increased the rating 
from 10 percent to 20 percent, effective April 7, 1995.  The 
20 percent rating was assigned under Diagnostic Codes 5293-
5295.  

The RO subsequently obtained additional VA treatment records.  
For example, a rehabilitation medicine service record dated 
in April 1997 shows that the veteran had a back pain 
exacerbation.  On examination, he was unable to reach the 
floor.  There was pain with flexion, but otherwise normal.  
Exercises were recommended.  A record dated in May 1997 shows 
that the veteran reported that his low back pain persisted.  
He had inner thigh pain, and occasional foot discomfort.  The 
assessment was L5S1 HNP, possible radiculopathy.  

The case was remanded by the Board in June 2000 for 
additional development.  The RO subsequently obtained 
additional VA treatment records.  A physical therapy record 
dated in October 1997 shows that the veteran had a 
symptomatic HNP.  A record dated in April 1998 shows that the 
veteran complained of moderate low back pain.  

The veteran was afforded another VA examination in April 
2003.  The report shows that the veteran was working full 
time as an engineer.  He said that he began to have 
discomfort with his back while he was in basic training.  
After approximately a year of symptoms, his legs began to 
become bothersome.  He said that he got numbness primarily on 
the posterior aspect of both thighs, with the left worse than 
the right.  He said that he now had pain every day.  He 
reported that he misses two or three days of work each month 
due to the pain.  He reported having three to four separate 
episodes of exquisite pain in the low back which became 
somewhat incapacitating.  He said that he finds that pain 
bothered him at night and he had to change positions.  He 
said that this pain was 50 percent in his back and 50 percent 
in his legs.  He said that he had difficulty sitting for long 
periods of time.  He could ride a bike, but had discomfort.  
He could walk fairly well and for long distances and tolerate 
the discomfort.  He found that the pain was generally 
activity related with more vigorous activities.  He took 
naproxen on a daily basis and methocarabomol occasionally.  
He did not wear a brace, although he had in the past.  On 
examination, he appeared well.  His spine was generally 
straight.  He had mild tenderness with deep palpation of the 
paraspinal musculature.  He was able to forward flex to 90 
degrees, and extend to 40 degrees.  He could laterally bend 
to 50 degrees to the left, and 60 degrees on the right.  He 
could twist 55 degrees to the left and 70 degrees to the 
right.  He was able to heel walk and toe walk.  He had 
symmetric reflexes that were 2+ at the patellas with 1+ ankle 
jerks.  His motor exam was questionable secondary to some 
compliance.  He appeared to have some weakness, but it was a 
cogwheel type rigid weakness which may be secondary to 
compliance.  He had 4/5 strength in the flexors and extensors 
of the hip, 4+/5 in the quads and hamstrings, and 5/5 in the 
flexors and extensors at the ankle.  He had a negative 
straight leg raise bilaterally.  The impression was 
mechanical low back pain with mild radiculopathy.  The 
examiner concluded that the veteran's current level of 
disability was moderate.  He had daily discomfort which 
interfered with some of his normal activities and had caused 
him to miss one or two days every month from work.  He had 
several episodes of significant exacerbation, which became 
incapacitating.  He had not been afforded any surgical 
interventions, and it did not appear that surgery was 
warranted.  

In an addendum, the examiner stated that he had reviewed the 
claims file.  He said that the veteran had signs of 
radiculopathy involving the L5 nerve root with the left worse 
than the right, with mild radiculopathy symptoms consistent 
with mild sciatica.  His discomfort is daily, but his does 
not keep him from doing many of the activities which he 
enjoys.  The examiner again reviewed the ranges of motion, 
and noted that with a passive push the veteran picked up an 
additional 5 degrees on each motion.  He noted that the 
veteran did have fatigability with the use of the lower 
extremity and some mild weakened movement.  There was no 
significant incoordination or subluxation.  During times of 
his rare flare-ups, the veteran did have significant weakness 
which was likely attributable to the pain he had at those 
times.  Those events occurred fairly rarely, and were 
unlikely to occur during the normal workday.  The examiner 
stated that it was impossible to determine how much 
additional range of motion the veteran would lose during the 
course of a flare-up.  

Subsequently, in a rating action of May 2003,  the RO revised 
the rating to reflect 10 percent disability for the 
paravertebral myositis effective from April 26, 2003, with a 
separate 10 percent rating for mild right L5 radiculopathy, 
and another separate 10 percent rating for mild left L5 
radiculopathy.  As a result, the combined disability rating 
rose from 20 percent to 30 percent.   

III.  Rating Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

A low back disability may be rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295, which provides that a noncompensable 
rating is warranted where a lumbosacral strain is productive 
of slight subjective symptoms only.  A 10 percent disability 
rating may be assigned where there is characteristic pain on 
motion.  A 20 percent rating is warranted where there is 
muscle spasm on extreme forward bending, or unilateral loss 
of lateral spine motion in a standing position.  A 40 percent 
rating is warranted if the lumbosacral strain is severe with 
listing of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion.

Another potentially applicable provision is Diagnostic Code 
5393.  Under Diagnostic Code 5293, a noncompensable rating is 
warranted for intervertebral disc syndrome that is 
postoperative and cured.  A 10 percent rating is warranted 
for intervertebral disc syndrome that is mild in degree.  A 
20 percent rating is warranted for intervertebral disc 
syndrome that is moderate in degree with recurring attacks.  
A 40 percent rating is warranted for severe intervertebral 
disc syndrome with recurring attacks and little intermittent 
relief.  A 60 percent rating is warranted for intervertebral 
disc syndrome which is pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  

The VA has issued revised regulations concerning the sections 
of the rating schedule that deal with intervertebral disc 
syndrome.  67 Fed. Reg. 54345-54349 (August 22, 2002).   The 
new rating criteria provides as follows:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec.  4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.
With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months..................
	60
With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.............40
With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months...............................	20
With incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months.....................................................
	10

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

A back disorder may also be rated based on the extent to 
which the disorder limits the motion of the back.  Diagnostic 
Code 5292 provides that a 10 percent rating is warranted for 
limitation of motion of the lumbar spine which is slight in 
degree.  A 20 percent rating is warranted for moderate 
limitation of motion.  A 40 percent rating is warranted if 
the limitation of motion is severe.  

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
any functional limitation which is due to pain which is 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
also as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.  The factors of disability 
reside in reductions of their normal excursion of movements 
in different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.

Under certain circumstance, the neurological impairment of 
the lower extremities which is due to a back disorder may be 
rated separately from the back disorder itself.  Diagnostic 
Code 8520 provides that incomplete paralysis of the sciatic 
nerve warrants a 10 percent evaluation if it is mild, a 20 
percent evaluation if it is moderate, a 40 percent evaluation 
if it is moderately severe or a 60 percent evaluation if it 
is severe (with marked muscular atrophy).  An 80 percent 
evaluation is warranted for complete paralysis of the sciatic 
nerve.  With complete paralysis of the sciatic nerve, the 
foot dangles and drops, there is no active movement possible 
of muscles below the knee, and flexion of the knee is 
weakened or (very rarely) lost. 38 C.F.R. § 4.124a, 
Diagnostic Code 8520.

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Whether the upper or lower 
extremities, the back or abdominal wall, the eyes or ears, or 
the cardiovascular, digestive, or other system, or psyche are 
affected, evaluations are based upon lack of usefulness, of 
these parts or systems, especially in self-support.  This 
imposes upon the medical examiner the responsibility of 
furnishing, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of disability upon the person's ordinary activity.  
In this connection, it will be remembered that a person may 
be too disabled to engage in employment although he or she is 
up and about and fairly comfortable at home or upon limited 
activity.  See 38 C.F.R. § 4.10.

The Board notes that the appeal for a higher evaluation 
arises from the initial rating decision which established 
service connection for the disability and assigned the 
initial disability evaluation.  Therefore, the entire rating 
period is to be considered, including the possibility of 
staged ratings (i.e., separate ratings for separate periods 
of time) based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  




IV.  Analysis

With respect to the period of time prior to April 26, 2003, 
after considering all of the evidence, the Board finds that 
the manifestations of the service-connected low back disorder 
most closely approximate the criteria for a 20 percent 
disability rating under Diagnostic Code 5295.  With respect 
to the evidence of muscle spasm, the Board notes that muscle 
spasm is the type of symptom contemplated under the currently 
assigned 20 percent rating.  The evidence shows that the back 
disorder was not productive of severe manifestations such as 
listing of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, or some of the above with abnormal 
mobility on forced motion.  The veteran had some limitation 
of range of forward bending of the low back, but the evidence 
shows that it is not to a marked degree.  Thus, the findings 
did not demonstrate the presence of a severe lumbosacral 
strain.  Accordingly, the Board concludes that the criteria 
for a disability rating higher than 20 percent for a low back 
disorder under Diagnostic Code 5295 were not met.

The Board also finds that a rating higher than 20 percent for 
the period prior to April 26, 2003 could not be assigned 
under any alternative Diagnostic Code.  The disorder was not 
productive of more than slight limitation of motion of the 
spine.  There is no evidence of severe limitation of motion 
so as to warrant a 40 percent rating under Diagnostic Code 
5292 for the period in question.

Similarly, the Board finds that the disorder is not 
productive of more than moderate intervertebral disc syndrome 
during the period prior to April 26, 2003.  Although the 
veteran has complained of pain in his back and leg, there is 
no evidence of chronic neurological involvement of such 
severity that a higher evaluation would be warranted under 
the provisions of Diagnostic Code 5293 which rates 
intervertebral disc syndrome.  The VA examinations during 
that period of time demonstrated that the veteran had no 
significant neurological impairment.  The Board also notes 
that the evidence does not reflect the existence of lower 
extremity neurological deficits such as drop foot which might 
warrant a separate compensable rating.  See Bierman v. Brown, 
6 Vet. App. 125, 131 (1994). 

The Board also notes that in some cases it is permissible to 
rate a back disorder under one or more separate diagnostic 
codes that together provide for the manifestations of the 
disability, including pain, loss of motion, and neurological 
findings, although such a rating or ratings would be instead 
of, rather than in addition to, a disability rating under 
Diagnostic Code 5293.  Therefore, the Board has considered 
whether there is any other schedular basis for assigning a 
higher evaluation.  In regard to range of motion, Diagnostic 
Code 5292 provides a 10 percent rating for slight loss of 
lumbar spine motion, a 20 percent rating for moderate 
limitation, and a 40 percent rating for severe limitation of 
motion.  Range of motion testing on VA examinations confirmed 
that the veteran had slight, but not moderate limitation of 
motion of the lumbar spine with pain on motion.  Accordingly, 
a higher evaluation would not be warranted on the basis of 
limitation of motion.

For rating the neurological manifestations of the back 
disability, Diagnostic Code 8520 (sciatic nerve dysfunction) 
is for consideration.  Sciatic neuropathy is specifically 
identified as a factor for consideration in the evaluation of 
a disability under Diagnostic Code 5293.  Therefore, it would 
be appropriate to evaluate the neurological manifestations of 
the veteran's back disability under this rating code as an 
alternative to Diagnostic Codes 5293.  The Board notes that 
under Diagnostic Code 8520 incomplete paralysis of the 
sciatic nerve warrants a 10 percent evaluation if it is mild, 
a 20 percent evaluation if it is moderate, a 40 percent 
evaluation if it is moderately severe or a 60 percent 
evaluation if it is severe (with marked muscular atrophy).  
An 80 percent evaluation is warranted for complete paralysis 
of the sciatic nerve.  With complete paralysis of the sciatic 
nerve, the foot dangles and drops, there is no active 
movement possible of muscles below the knee, and flexion of 
the knee is weakened or (very rarely) lost.  38 C.F.R. § 
4.124a, Diagnostic Code 8520.

The veteran has complained of lower extremity pain and 
numbness.  However, the medical evidence on file demonstrates 
that during the period of time prior to April 26, 2003, the 
actual functional impairment associated with either lower 
extremity was productive of only slight incomplete paralysis 
of the sciatic nerve on the left.  Neurological functions on 
examinations prior to April 26, 2003, were essentially 
normal.  Therefore, the Board concludes that a compensable 
rating for incomplete paralysis of the sciatic nerve would be 
warranted only for the left lower extremity under Diagnostic 
Code 8520.  The 10 percent rating for such impairment, when 
combined with a 10 percent rating for slight limitation of 
motion of the lumbosacral spine, would not result in a rating 
higher than the previously assigned 20 percent rating.  

The Board further finds that the 20 percent rating adequately 
reflects that impairment attributable to functional 
impairment from pain, weakness, and fatigability pursuant to 
38 C.F.R. § 4.40.  Characteristic pain on motion, of course, 
is contemplated under Diagnostic Code 5295 even at the 10 
percent level and, as discussed, the current record provides 
no sound clinical basis to support an evaluation for 
complaints of radiating pain under Diagnostic Code 5293.  
Accordingly, the Board concludes that the criteria for a 
disability rating higher than 20 percent for a herniated 
nucleus pulposus with degenerative disc disease at L5-S1 are 
not met.  The Board further finds that the evidence does not 
raise a question that a rating higher or lower than 20 
percent is warranted for any period of time from the 
veteran's claim to the present time so as to warrant a staged 
rating based on significant change in the level of 
disability.

With respect to the period of time since April 26, 2003, the 
Board finds that the lumbar paravertebral myositis with L5-S1 
herniated disc is not productive of severe manifestations 
such as listing of the whole spine to the opposite side, a 
positive Goldthwait's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of the 
joint space, or some of the above with abnormal mobility on 
forced motion.  Such findings were not shown on the April 
2003 VA examination.  

The lumbar paravertebral myositis with L5-S1 herniated disc 
also is not productive of incapacitating episodes or more 
than moderate intervertebral disc syndrome.  In addition, 
subsequent to April 26, 2003, the lumbar paravertebral 
myositis with L5-S1 herniated disc did not result in more 
than slight limitation of motion or more than slight 
incomplete paralysis of the sciatic nerves.  The VA examiner 
in April 2003 specifically described the sciatica as being 
only mild in degree.  Accordingly, the Board concludes that 
the criteria for disability ratings higher than 10 percent 
disabling for lumbar paravertebral myositis with L5-S1 
herniated disc, with a separate 10 percent rating for mild 
right L5 radiculopathy, and another separate 10 percent 
rating for mild left L5 radiculopathy, for the period 
subsequent to April 26, 2003, are not met.

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
38 C.F.R. § 4.1.  The Board notes that in exceptional cases 
where evaluations provided by the rating schedule are found 
to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disorder.  38 C.F.R. § 3.321(b).  However, the Board believes 
that the regular schedular standards applied in the current 
case adequately describe and provide for the veteran's 
symptoms and disability level.  The record does not reflect a 
disability picture that is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability.  
The Board notes that the disability has not required frequent 
hospitalizations.  With respect to whether there is evidence 
of marked interference with employment, the Boards notes that 
the veteran has indicated that his service-connected back 
disorder has caused him to miss some time from work, but 
these losses have been for a few days each month rather than 
for lengthy periods of time.  Therefore, the Board does not 
find that the veteran's case is outside the norm so as to 
warrant consideration of the assignment of an extraschedular 
rating.  Therefore, referral of this matter for consideration 
under the provisions of 38 C.F.R. § 3.321 is not warranted.  
See Shipwash v. Brown, 8 Vet. App. 218, 227 (1995), and Floyd 
v. Brown, 9 Vet. App. 94-96 (1996).


ORDER

Entitlement to a higher evaluation for lumbar paravertebral 
myositis with L5-S1 herniated disc, rated as 20 percent 
disabling from April 7, 1995, to April 26, 2003, and rated 
thereafter as 10 percent disabling, with a separate 10 
percent rating for mild right L5 radiculopathy, and another 
separate 10 percent rating for mild left L5 radiculopathy, is 
denied.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

